         Case 1:20-cr-00544-LJL Document 29
                                         30 Filed 03/05/21 Page 1 of 1



                         /$:2)),&(2)$17+21<&(&877,
                               %URDGZD\6XLWH
                              1HZ<RUN1HZ<RUN
                                3KRQH  
                                 &HOO  
                                 )D[  
                              DQWKRQ\FHFXWWL#JPDLOFRP

                                        March 5, 2021

   BY ECF
   The Honorable Lewis J. Liman
   United States District Court Judge
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

                  Re: United States v. Elaine Carberry, 20 Cr. 544 (LJL)

   Dear Judge Liman:

          I represent Elaine Carberry in the above-referenced matter, having been appointed
   pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
   August 13, 2020. I write, without objection from the Government, to respectfully request
   a 45-day adjournment of the status conference that is presently scheduled for March 9,
   2021. I have also conferred with Julia Gatto, counsel for co-defendant Corey Smith. Ms.
   Gatto joins in this request.

          The parties continue to be engaged in productive discussions to resolve this matter
   without the need for a trial. To allow for such continued discussions, we respectfully
   request that the status conference be adjourned for about 45 days. Pursuant to the Speedy
   Trial Act, we have no objection to an exclusion of time until the next conference date.

          Thank you for your consideration.
REQUEST GRANTED as to both defendants.
The Status Conference previously set for        Respectfully submitted,
March 9, 2021 is rescheduled to April 28,
                                                      /s/
2021 at 2:00PM. The hearing will proceed
remotely by zoom video conference. The
                                                Anthony Cecutti
Court, with consent of all parties, excludes
time from March 9, 2021 until April 28, 2021
pursuant to the Speedy Trial Act, 18 U.S.C.
3161(h)(7)(A), upon a finding that the interest
of justice outweighs the interest of the public
and the defendants in a speedy trial, in that
the time between now and April 28 will allow
parties to continue discussions regarding a
potential pretrial resolution. 3/5/2021
